Case 2:19-cv-03212-SVW-GJS Document 1-9 Filed 04/24/19 Page 1 of 8 Page ID #:71




                         EXHIBIT “9”
Case 2:19-cv-03212-SVW-GJS Document 1-9 Filed 04/24/19 Page 2 of 8 Page ID #:72



                                               186000
                          ORDINANCE NO.

       An ordinance adding Article 26 to Chapter 1, Division 10 of the Los Angeles
 Administrative Code requiring a prospective contractor of the City to disclose all
 contracts with or sponsorship of the National Rifle Association.

        WHEREAS, since the Sandy Hook Elementary School shooting in December
 2012, there have been more than 1,600 mass shootings in the United States. In
 October 2017, a total of 58 people were killed and 489 wounded in an outdoor concert
 in Las Vegas;

        WHEREAS, on average, 100 Americans are killed with guns on a daily basis,
 while hundreds more are injured. In 2018 alone, there have been more than 300 mass
 shooting incidents. On October 27, 2018, 11 people were killed and 6 others wounded
 in a shooting inside a synagogue in Pittsburgh, Pennsylvania. The most recent local
 mass shooting occurred on November 7, 2018, inside a Thousand Oaks’ restaurant
 where 12 people were shot and killed;

        WHEREAS, the National Rifle Association (NRA) has sought to block sensible
 gun safety reform at every level of government across the nation. The NRA’s influence
 is so pervasive in Congress that no national gun safety legislation has been enacted
 since the 1994 assault weapons ban, a ban that expired in 2004;

         WHEREAS, the NRA has five million members, 69% of whom support sensible
 gun control regulation. The NRA’s leadership, however, ignores its members’
 perspective by continuing to lobby for easy access to firearms, no background checks,
 no limits on magazine capacity, no regulation of assault weapons, no mandatory
 training, and no age restrictions;

        WHEREAS, in 2015, the NRA collected $163 million in membership dues. In
return for membership in the NRA, members receive an array of benefits and corporate
discounts to products and services including: home, car, health, and life insurance;
travel discounts, including vehicle rentals and hotel stays; online privacy and personal
data protection services; club memberships; and access to an exclusive medical
network and global security services;

        WHEREAS, the benefits and discounts the NRA arranges for its membership
entices new members to join and existing members to renew their NRA membership.
The millions of dollars generated from the new and renewed membership dues fund the
NRA agenda of opposing legislative efforts throughout the country to adopt sensible gun
regulations. The membership dues also finance the NRA’s nationwide effort to repeal
existing gun control measures and to diminish local and state government’s ability to
adopt sensible gun legislation;

      WHEREAS, in the aftermath of the synagogue shooting, the Pittsburgh City
Council is now considering adopting gun control measures, including a measure to



                                           1
Case 2:19-cv-03212-SVW-GJS Document 1-9 Filed 04/24/19 Page 3 of 8 Page ID #:73




 allow the courts to take guns away temporarily from individuals deemed to pose a
 significant danger to themselves or others. Although the measures have yet to be
 adopted, the NRA has declared that it will sue Pittsburgh to try and stop its adoption of
 this and other sensible gun safety measures;

        WHEREAS, even with the increasing number of mass shootings throughout the
 country, the NRA leadership, with the financial support of its dues paying members,
 continues to lobby against gun safety regulations. For example, the NRA leadership
 continues to resist efforts by state and local governments to require mental health
 screenings for firearm purchases, even though between 70-80% of NRA members
 support universal background checks;

        WHEREAS, the City of Los Angeles has enacted ordinances and adopted
 positions that promote gun safety and sensible gun ownership. The City’s residents
 deserve to know if the City’s public funds are spent on contractors that have contractual
 or sponsorship ties with the NRA. Public funds provided to such contractors
 undermines the City’s efforts to legislate and promote gun safety; and

         WHEREAS, this ordinance requires those seeking to do business with the City to
 fully and accurately disclose any and all contracts with or sponsorship of the NRA.

       NOW, THEREFORE,

                     THE PEOPLE OF THE CITY OF LOS ANGELES
                            DO ORDAIN AS FOLLOWS:

       Section 1. A new Article 26 is added to Chapter 1, Division 10 of the
 Los Angeles Administrative Code to read as follows:

                                 CHAPTER 1, ARTICLE 26

            DISCLOSURE OF CONTRACTS AND SPONSORSHIP OF THE
                      NATIONAL RIFLE ASSOCIATION

Sec. 10.52. Definitions.

       The following definitions shall apply to this article:

             A.      Awarding Authority” means the governing body, board, officer or
       employee of the City authorized to award a Contract and shall include a
       department which has control of its own funds if the department adopts policies
       consonant with the provisions of this article.

              B.      City” means the City of Los Angeles and all Awarding Authorities
       thereof.




                                              2
Case 2:19-cv-03212-SVW-GJS Document 1-9 Filed 04/24/19 Page 4 of 8 Page ID #:74




               c.       Contract” means any agreement, franchise, lease or concession
        including an agreement for any occasional professional or technical personal
        services, for the performance of any work or service, the provision of any
        materials or supplies or the rendering of any service to the City of Los Angeles,
        which is awarded or entered into with or on behalf of the City of Los Angeles or
        any Awarding Authority of the City.

             D.       Designated Administrative Agency (DAA)” means the
       Department of Public Works, Bureau of Contract Administration, which shall bear
       administrative responsibilities under this article.

              E.     Person” means any individual, proprietorship, partnership, joint
       venture, corporation, limited liability company, trust, association, or other entity
       that may enter into a Contract.

               F.     Sponsorship” means an agreement between a Person and the
       NRA to provide a discount to the NRA or an NRA member of the customary
       costs, fees or service charges for goods or services provided by the Person to
       the NRA or an NRA member.

               G.      Subsidiary” means any individual, proprietorship, partnership,
       joint venture, corporation, limited liability company, trust, association, or other
       entity owned or controlled by a Person.

 Sec. 10.52.1. Disclosure Requirement.

               A.     Each Awarding Authority shall require that a Person fully disclose,
       prior to entering into a Contract, all of its and its Subsidiaries’ contracts with or
       Sponsorships of the NRA.

              B.    The disclosure required under this section shall continue
       throughout the term of the Contract, thereby obligating a Person to update its
       disclosure each time the Person or its Subsidiary contracts with or enters into a
       Sponsorship with the NRA.

      The Awarding Authority may terminate a Contract if at any time it determines a
Person failed to fully or accurately disclose all of its and its Subsidiaries contracts with
or Sponsorships of the NRA.

Sec. 10.52.2. Exceptions.

       This article shall not be applicable to the following Contracts:

              A.     Contracts for the investment of:
                     (1)   City trust moneys or bond proceeds;

                     (2)    pension funds;


                                              3
Case 2:19-cv-03212-SVW-GJS Document 1-9 Filed 04/24/19 Page 5 of 8 Page ID #:75




                   (3)    indentures, security enhancement agreements for City tax-
              exempt and taxable financings;

                     (4)      deposits of City surplus funds in financial institutions;

                   (5)     the investment of City moneys in securities permitted under
             the California State Government Code and/or the City's investment policy;

                     (6)      investment agreements;

                     (7)      repurchase agreements;

                    (8)       City moneys invested in United States government
             securities; or

                    (9)     Contracts involving City moneys in which the Treasurer or
             the City Administrative Officer finds that the City will incur a financial loss
             or forego a financial benefit, and which in the opinion of the Treasurer or
             the City Administrative Officer would violate his or her fiduciary duties.

             B.     Grant funded Contracts if the application of this article would violate
      or be inconsistent with the terms or conditions of a grant or grant Contract with
      an agency of the United States, the State of California or the instruction of an
      authorized representative of any of those agencies with respect to any grant or
      grant Contract.

              C.      Contracts with a governmental entity such as the United States of
      America, the State of California, a county, city or public agency of one of these
      entities, or a public or quasi-public corporation located in the United States and
      declared by law to have a public status.

              D.     Contracts awarded on the basis of exigent circumstances whenever
      an Awarding Authority finds that the City would suffer a financial loss or that City
      operations would be adversely impacted unless exempted from the provisions of
      this article. This finding must be approved by the DAA prior to Contract
      execution.

             E.     Contracts for goods covered under a United States patent or only
      available from a single source.

              F.      Contracts for repairs, alterations, work or improvements declared in
      writing by the Awarding Authority to be of urgent necessity for the preservation of
      life, health or property. The declaration shall give the reasons for the urgent
      necessity and must be approved by the Council or its designee.




                                              4
Case 2:19-cv-03212-SVW-GJS Document 1-9 Filed 04/24/19 Page 6 of 8 Page ID #:76




              G.      Contracts entered into during time of war or national, state or local
        emergency declared in accordance with federal, state or local law, where the
        Council adopts a resolution by two-thirds vote and is approved by the Mayor, the
        suspension of any or all the restrictions of Section 371 of the Los Angeles City
        Charter or their applicability to the Awarding Authority.

             H.     Contracts for equipment repairs or parts obtained from the
        manufacturer of the equipment or its exclusive agent.

 Sec. 10.52.3. Administration.

         The DAA shall administer the requirements of this article. The DAA shall develop
 an affidavit to be used by the Awarding Authority in obtaining the disclosure required
 under this article. The DAA shall promulgate rules and regulations consistent with this
 article for the implementation of the provisions of this article.

 Sec. 10.52.4. Application of this Article.

        This article is applicable to Contracts entered into after the effective date of this
 ordinance.

 Sec. 10.52.5. Severability.

         If any part or provision of this article, including, but not limited to, a section,
  subsection, paragraph, sentence, phrase or word, or the application thereof to any
  person or circumstance, is held invalid or unconstitutional by a court of competent
 jurisdiction, such decision shall not affect the validity of the remainder of this
 article. The City Council hereby declares that it would have adopted this article and
 each and every section, subsection, paragraph, sentence, phrase and word thereof not
 declared invalid or unconstitutional, without regard to whether any portion of this article
 would be subsequently declared invalid or unconstitutional.




                                              5
Case 2:19-cv-03212-SVW-GJS Document 1-9 Filed 04/24/19 Page 7 of 8 Page ID #:77




           Sec. 2. The City Clerk shall certify to the passage of this ordinance and have it
   published in accordance with Council policy, either in a daily newspaper circulated in
   the City of Los Angeles or by posting for ten days in three public places in the City of
   Los Angeles: one copy on the bulletin board located at the Main Street entrance to the
   Los Angeles City Hall; one copy on the bulletin board located at the Main Street
   entrance to the Los Angeles City Hall East; and one copy on the bulletin board located
   at the Temple Street entrance to the Los Angeles County Hall of Records.


  Approved as to Form and Legality

   MICHAEL N. FEUER, City Attorney



   By
               JAIME SUAREZ
             Deputy City Attorney

  Date


  File No.       18-0896


  M:\GENERAL COUNSEL DIVISION\ORDINANCES AND REPORTS\ORDINANCES - FINAL YELLOW\NRA Disclosure
  Ordinance.docx


  I hereby certify that the foregoing ordinance was passed by the Council of the City of
  Los Angeles.




  CITY CLERK                                            MAYOR




                       02/12/2019                                   02/18/2019
  Ordinance Passed                                     Approved

  Ordinance Effective Date: 04/01/2019
  Council File No.: 18-0896
 Case 2:19-cv-03212-SVW-GJS Document 1-9 Filed 04/24/19 Page 8 of 8 Page ID #:78


                DECLARATION OF POSTING ORDINANCE


      I,    Ottavia Smith          state as follows: I am, and was at all times hereinafter mentioned,


a resident of the State of California, over the age of eighteen years, and a Deputy City Clerk of the


City of Los Angeles, California.


Ordinance No.       186000         - a copy of which is hereto attached, was finally adopted by the Los


Angeles City Council on     02/12/2019       , and under the direction of said City Council and the


City Clerk, pursuant to Section 251 of the Charter of the City of Los Angeles and Ordinance No.


172959, I conspicuously posted a true copy of said ordinance at each of the three public places


located in the City of Los Angeles, California, as follows: 1) one copy on the bulletin board located


at the Main Street entrance to the Los Angeles City Hall; 2) one copy on the bulletin board located


at the Main Street entrance to the Los Angeles City Hall East; 3) one copy on the bulletin board


located at the Temple Street entrance to the Los Angeles County Hall of Records beginning on


  02/20/2019        and will be continuously posted for ten or more days.


               I declare under penalty of perjury that the foregoing is true and correct.




                                                                       Deputy Clerk


                                                                       Date:   02/20/2019



Ordinance Effective Date:     04/01/2019


Council File No.:   18-0896
